      Case 2:17-cv-00707-ALB-WC Document 25 Filed 06/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

GABRIEL CUTRER, Reg. No. 31216-            )
034,                                       )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   Case No. 2:17-cv-707-ALB
                                           )
WARDEN WALTER WOODS,                       )
                                           )
             Defendant.                    )

                                      ORDER

      On May 19, 2020, the Magistrate Judge entered a Recommendation to which

no timely objections have been filed. Doc. 24. Upon an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, and this petition is DISMISSED as moot because

a more favorable decision on the merits would not entitle Petitioner to any relief.

      A Final Judgment will be entered separately.

      DONE and ORDERED this day, June 10th, 2020.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE
